Citation Nr: 0811013	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2004, for the awards of service connection for chronic 
sciatica with L2-L3 radiculopathy with a separate 20 percent 
evaluation and for cervical degenerative arthritis with 
radiculopathy with a separate 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 Informal Hearing Presentation, the 
veteran's representative alleged, in substance, that the May 
1974 rating decision involved clear and unmistakable error 
(CUE) by solely rating a psychological disorder and not 
assigning a separate rating for the veteran's back 
disability.

This is the first time the veteran or his representative has 
raised the issue of CUE, and the RO has not had the 
opportunity to address this issue.  The CUE question is 
inextricably intertwined with the earlier effective date 
issue in this case and must be decided in the first instance 
by the RO before the Board reaches a final determination on 
the earlier effective date issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with a 
formal administrative decision that 
adjudicates the issue of whether the 
rating decision dated May 20, 1974, 
should be reversed or revised on the 
basis of clear and unmistakable error in 
failing to assign a separate rating for 
the veteran's back disability.  If the 
determination is adverse to the veteran, 
the veteran and his representative must 
be provided with written notice of the 
adverse determination and of the 
veteran's appellate rights.  See 38 
C.F.R. §§ 20.200, 20.302 (2007).  The RO 
should return this issue to the Board 
only if the veteran initiates and 
completes an appeal in full accordance 
with the provisions of 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.	After completing the above, the RO 
should again review the issue of 
entitlement to an effective date earlier 
than September 27, 2004, for the awards 
of service connection for chronic 
sciatica with L2-L3 radiculopathy with a 
separate 20 percent evaluation and for 
cervical degenerative arthritis with 
radiculopathy with a separate 20 percent 
evaluation.  If the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



